39



              OFFICE OF THE ATTORNEY GENERAL     OF   TEXAS
                               AUSTIN
GROVER SELLERS
AXTORNIYGEH~RAL




 Hoaorablo rielaoo Qreemaa, iboretrcy
 Texar State Baud of Raulairr in Optometry




                YOU’    btt83’ AateA
 opln%on      of thi8    departmat,
 QW8t;Ot&8:




                                       8 to the fitU1 date
                                         Oh 8 mP8On  COtid
                                         wlify  topraatioe
lionol'abls]lelsOXI&'e~IMll, Pa&B 2



       02 t&Y UntteA St&88 prelirlacry to lmduetioa
       intO th8 #iilitWy Ikrvl60, ll&y ?8gI8tvr vith the
       Stat8 Board of R%WS.Mrrin &W6etry rithla 8f.X
       month8riter teXmiMtiOl2 Ot hi8 88iA 8erVic8,
       trbinlng or rduaatioa, other than by airhouor-
       able aiwhmge, prodded he fU?aib8       the stat.
       Romd of ltumlnerr la Optometryrith btfldrtlt8
       to th e
             effwt
                that                 h ah a born
                                             s so lngeged, WA
       thrt~hl8 IervlOe, t?aIninR 09 lducatlon h48 bwn
       80 termInatea, ma oocsplrtrr hi8 unrialrhra rork
       l8 &OVR by the rOOOd8   Of th6 8d.’

           ‘Are th4 potl8lon8 wt forth above m8n-
       &rtOr OU th18 h 8r d,- 8h Otddl 96P808 apply
       a t l Ilt8r drt8,thbN           8ir        ROnth8 titer hlr IurY-
       ICI b8        bW0   tWLiMt~,               18 t&  ma    lUthOd?i8d
       to roaept        him 88 8n     lppreotlos?”
            ’   &I   MUElMtioP        Of     tb     .I\tfXO   blil    di8OxOw8       Wpd
to   hare   been parred
                    by a tvO-third8 kndorlty of both Hoore
Oi the.bglrlatrul8 88 UI emer&erlO~ Ilb*IIiFe,81@8d by the
Oovernor.onJune 2, 1945, 8~~3 rim    in the oftie OS the
8aaretWy of Stbts on the W     68t8 8t 11130 A&

          tip0  l 8trtUt8     18 s88Od    Vith th. MOr8MAOy 01OU8E,
by tho requlzed vote, vhea epprowl by the Oovwaor, it be-
00&I  8ffOOtiV8 iIItWai@t81yq     #iAlUi 7. @b&f state8 mflitie8
Coapany, (01~. App.) 167’8.W. (a) 557,. wit rrfu8ed.          ’

          TiW fti8t  86OtiOn  Oi sOU88 Bill 187 4UM68 &tiCie
4557, Chapter 10, Title 71, of the 1925 Rerlrrd 01~11 Stat-
Ut88. 811108the nev bill tier     rehi8aor  to tha former lav,
V8 hero qUOt8 the uia hrillele 4557 es it erlrted ImmeAl~ta-
ly prior tie th8 1945 aimMat,     underlln&ngthe portion8
88peaally pertlwnt    to your wWryt

                “h8rf      gIO~804&ae8iriIQ          t0       WtiOe    OptgI-
       dry      lo the     State  OS Tour           8ttal
                                                        r be rewired            to
       paw th8 e~Mtlw        glen by ‘the T8m8 Stat0
       Boora of mamiwrr in Optometry. The l    ppllolnt
       asll m      rppUart;aa b poeeating to the ho-
       21.tary of the Board, on I $MI furalohed by t&e
       Bourd,        tit~llf~OtO?J    8VOfU        wlAa o lc.tbt,      h.   h@8
       attUned the Q@ of tVeaty-Om     i % ) p-8, 18 Of
       good mor4l oharaoter, I8 a oltlsen of the United
       bt&te8, anA3U8 at 1W8t   gtiUbt8d irO6 & fti8f
       @ti       hi&       8OhOOl 02'h88 & p81-w                      8dUC~tlOn
    lioaorebleNelson Greenmu, page 3


          equivalent thtweta peraittlag asatrlculatlonLu
          The UalVer8ity Of TeX88, aad that he h88 attend-
          ed end gradwted from a reput8ble ualrersity  or
          col1ep.enf ODtometry end vhlch meet8 with the




              “A unlverrlty or 8chool of optometry i8
         reputable uhoae eatrence requirements rind aourse
         OS lmtruatlon 8re 88 hi& a8 those adopted by'
(        the bmtt8r cb8r of Mloeraitie8 and schools of
         optoEe8trymd vhow cour80 of lnstructloa 8h811
         be the equivalent of not le8a than Sour (4)
         terms of eight (8) roath8 emh end approved by
         the Board." (Underacorlag our81
              Itthua  eppaer8thet under the 0ia law, a person,
    to be ellg!.bleto .teke the optometry exaailrmtton,h8d to be
    either a graduate of a reputable univer8ity or co&go of
    optometry, or 88 au alternative to 8uch aollege eduaatloa,
    he must hews served 8 four year apprentice8hlp la the or-
    fiCe Of 8R OptoPratFi8t.
               The 1945 araendmentellmln8ted the apprentlceahlp
    slternatlve,  but m8de prool8lon for those who, lo.reliance
    upon aad in accordeace vlth the old lmt, had previously be-
    gun their apprentlceshlp and gave 8 30 day grace period for
    those. vho at111 desired to take advantage of the old law.
    Prorisioa van al.80meida,en vi11 be hereinafter aotited,
    to extend the privilege of the Sour year appreatLce8hlp
    alterr#tive to aertala deslguated group8 vhlch the Leglale-
    tore doubtlesr felt had been Soroed by their v8r service to
    delay the beginning or completion of their apprenticeships.
              Me here set out Sectloo 1 OS House Blll 187, J&i
    of the 49th Legislature; and although Article 4557, es amend~ed;
is eoatalned ls said bill la the form of one ooaplote para-
graph, ra hate for eoarealisaue set out the protrisos ooatafo-
 d *herein ia sepsrate psragraphs and hero numberedthem 1,
5 f &Lul4, The MU 2.w aforesaid proridesr
           ‘Suctloa 1. That Ariiiala 4557,Chapter 10,
     Title 71 oi the Revised 01~11 8tetutss OS Texae,
     1925, 41 amesdad,be am&led so as to read hera-
     atter 8a. SoUovs:
          l‘&tlolo   4557
           “%vrry per.sondesi.~ltrg to pra6tlas optom-
     etky la the State of Toxad 8hal.l be re@red to
     pars the omalastlolp. glvet$ by the Teus Mate      :
     Board of lktuslaers ln Optoastr~. . Tha sppllaaat
     shall  snk0 ipplioatioa, rutudarrg   to thd 8eore-
     tar7 of tfu Board, ORforms to be rturulsbedby
     the Board, satlsf.~otcr~ suoa evidence that   ha
     has ettrlaed tha Ige of tvsatpoae    (21) -6~8,
     Is 0r good moral eksraoter is a cltlsen OS the
     Wited States, and lx118at &ret grsdunted froa
     a first grlde high school, or has l pellm.inary
     wiuaatloa l@ lvelent   to permit Mm to mutrloulats
     la the Ualvsrslty oi Texm, uid that h4 hat .at-
     tawled 8od greduated froa .a reputable Uuiverrlty
     or Oollsgs of Optcssetrywhlohmsets vith the tee-
     qufrements of tba Board, rod rush other informa-
     tloa ss the Boardmay deea acoesssry for the OQ-
     iorosamt of thf s Aat. A ffeirersity   or So&o01
     ot OptosmtryIS reputable uhow entraaoe requlre-
     meiqts aad aourse of fnstruotlon are as high 8s
     those ado ted by the better elass of Ualrersities
     snd 8ohooP8 of Optometryand whose course of in-.
     structlon &all be equlrolrtxt to sot less than
     g r & y o fll&t aoaths eaoh,, cad approvedby


     tloa iisli$i~%%~        &E~~~l~rZa%i            E+
     good faith beg&a the study of opt-try     aad. so
     filed lnteatlou with the l’aas (Itate iSoar& or h-
     s&surs in Optometryundm ths prorlsloas OS Title
     71, Chapter 10 of the Revised Olrll Btatutes OS
     ~8x48, ~925,~868tt3tad, p r g 0tor th 0 lttwtlve
     date of this Act.
                                                                                43

Xocwrsble Nslsoa Gresmsa, page 5


          2.   l
               Any psrsoo. falllog to register with the
     &crst8ry of tbs Board olthla thirty (30 ) d8ys
     8ftsr the sifootlve dots of thts Ast under propar
     rules of ths Board &nd other m&ted trots as the
     Boerd m&yrequlro &all be deemed to hate r.lved
     @ll rigZIt8 under the prorlslaas ot Tit& 71,
     Cbptw lo, Artlols k557,Rstlssd 01~11 8t.G
     UtOS 0s ~fX48, a%,    48 f8Whd.

            S.       'Ror1d.d               th.t ~7 poreottrho la        ood
     faith bogan the                rtudy         of optomatr~ amd so f llod
     hl.aU.a~e’p;lon ulth   the 2uas State Baud of h-
                               umler the pr0~18101¶@of Tltla
                           tmetrf
     71, Chapter 0 Retlsed Olvll St8tates of Texas,
     8s eaemYedd,   prior to #n rfieotln     d8te of thlr    %’
     Ac t,  ml vh oh 88   b eea loygad la Podera servloe
     sr 1~ rstlvs duty rlth ths Armyof thm United
     at8te8, the Vniteu 8t8tM Havy, t&eualted 8t8teS
     )(uiW   OOPpS,   th.  -ted    8t8tSS m8St  Gusrd, thS
     United  States ll4rltlm 3errloe,     or the 8t8to
     JUlltlA eallsd into wrtiab or tmlalng o ed-
     w8tloa tmdor tlM supervlslbo of the Ualted dtates
     prsllalaary to Induotlon Iato the rilltary sew-
      100, 188~regl#teS with ths iSt8teBoard Of %Aala-

     OdW8tiOrA           0th.~       th8a br            dIsbo&ubls dIwh.rgo,
     prlt$ed         b    tr~aLshe#               the    8t8t4l ,$oard Of -a-
              tomdwy r1th afSw6vlt to the offoat
     th.t he%& 8 bee0 so rng&ged 8lad th4t hlr wrv-
     lo., tl’8Loi     or lduortlorr &88 been 80 tsr&lMt-
                  “f eta his ~+alshd
     MI, &ad 00113,                      uork 8s rhorlr by
     the    N00rd8        OS      tha       BMrd.

          4.         lRotlded                                r so ra hdea
                                                                      o   lme
     tb sttir        Optgmstrr,              8ad rho
     Fob&        @@vi00             or      l.6
     of the Ualted 8tate8,
     ti   OnitOd 8t8t88                  #bFiQS         OOFPS,
     OU#t   OIprrd,tiw UIklted 8t8tSS IbrltiPr SOr'tl@O,
     or the at8k IUlti.8 aall& iota wrvleo or tr4la-
     l4q 0T edwstloa   u&l80 the supsrrlsl03 of the
     un1tQd St8tOS prellmlnary    to 1oduottos isto ths
     JtIlltuy  servloe shall register   ulth ths 8tats
     Board ol EuPriesrs lo Optomstr~rlthla     #Ix (6)
     months Uter tsm.tMtloo     of his U&id W~iOO,
                                                                         44


Honorable lklsoo Omomsn,pgs 6


     tr8lalmg or ldss8tIoa, other th&a b7 dlshoaor-
     able dlsuharga, provided he turalshes the Ststo
     Bosrd oi ts8Mners lo Optolutry rlth sStI6s~It
     to the efteot th.t he hqs born so rqgsged, end
     th8t hi8 s~rtiss, trslalng or educatloa hrs
     bua so twmln8trd. '
          It ~111 be a&ad tb8t     tbr    St8tUtS  rrkrs    8 dls-
tIsctIoa beturro the pub110 gsnsr8lly rn4 persons oalmg
~lthl~ ler k lm flrt8d 08tegcrie8,     *hIah httrr       group ys
Ulll fo? oonvealraor deslgMto 88 tha Yar ZkrtIss oroup.
          She ilrst tvo prwl8lwr    la the bill de&l vita
the pub110 gomr8lly.   U* ooutrw the first 9cotlso to
8othorIrs a persoa who h88 be ua his 8 prentlceshlp "end
so fllsd lntsatlorrMth” tbs !osra, ?I.+;;       :,~~ot~~e&
r80tin  de0  0r tb   WUYm,    w0    , 19 #.
bra&it  OS th8 4ppreatIoerhlp pM'otl#lOnSof the old 18v,
                             to the sruood protlso, you 4re ad-
                             Y&S th. l8St d8J iOF     regiSt?.8tiOU
                             ,tho seooad proviso quoted Rome

            The third lm6 fourth protlscs    ot the LWVlaw pro-
tide SOP8psrl81 soMldor8tIoo la bsh8lf of the Usv (krvlOr
--Pp.    Ia adw to reo8Iro the beaerlt~ofthe &pproatloe-
lhi9 ~OvL8IoQs     Ot the   Old l&V   8  rsou 111this groqp I8
repulrrb to register vlth ths kr~ulthla         SIX months &St-
~IOertiMtlo~     of hlr   Iredrr81  sswloo, tr4Iolng or lduo8-’
       Ua aonstfw th esix 8oaths rovlslon 4 8memd4tory;
8114 kold that the Basrd Is oat rut t orlsed to 4asrpt 8 8tw
be   of ths U8r Servlcr Grolrpas l 4 p p r M tIur wh o a su q ?hp er -
soa aseke to register 8fteP s8ld'si.x moathr period he u-
Plred.  U. find mo provlrloa la the Wk5 .wodwat fra rhloh
It ry be lnfoz?rod th8t the b@iti8tm?O lntaadsd othorvlss
thsn th4t t8r8ia4tloaL0r th, sir maths psriod orrrtas 8~
8bsoluto dsrdllnsr
           b   8#8Ol'dill& UkUtT        fOSF thFU   'JWStiOIU 88 fOl-
lousr




                            ,..____,.
                                                                45


Eoncrsble llelSOnOrOSSMiS,page 7


          1. Eouw Bill l@,    k9th kgIsl.tum,   booone ei-
fectin.June 2, 1945.
          2.   lor persoas mot lo the War 8srvloe (troup,the
fiti   4&O fe   rOgLStr4tIO~ ~88 July 2, 1955. For persais
lrra8 u8F krtia~ oroup, the flal dSt0 for crglstr8tIoS
ia 8~O~ttiM Sh i~, l8 8.t OUt b th8 third 8d     fourth PO-
tl808, 18 Six aoathr 8fterr temllictloa of thelr F8dor41
aervloe, trcrlalw or e4watIon.
          3. %h~ 8ir moothr llmIt4tI0a period for pwsoas
in the U8r UorTloo Qloap 18 UndBtory 8aA the Board is Mt
8<;UiS&    t0 8MOgt  48 8~Mt~OeS   ~Z'SOM   .Oplfiw St 8
          .

                                        Very truly purr
           .
                                   ATTORNlSXO~OFTXAa



                                                    Asslrtant